             Case 9:18-bk-11563-MB                 Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                   Desc
                                                    Main Document    Page 1 of 19
     Attorney or Party Name, Address, Telephone & FAX Numbers, State Bar                FOR COURT USE ONLY
    Number & Email Address
    Vaughn C. Taus 120436
    The Law Office of Vaughn C. Taus
    1042 Pacific Street
    Suite D
    San Luis Obispo, CA 93401
    (805) 542-01 55 Fax: (805) 542-0234
    120436 CA
    tauslawyer@gmail.com




I      Debtor appearing without attorney                                            1                                                             I
                                                 UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CAI-IFORNIA

    List all names (including trade names) used by Debtor within                        CASE NUMBER: 9:18-bk-11563                             1
    the last 8 years.
    In re:                                                                              CHAPTER: 13
      Lalaine Pillado Holland                                                                           CHAPTER 13 PLAN
                                                                                                              Original
                                                                                                          [XI 1 Amended*
                                                                                                              2"d Amended*
                                                                                                              3rdAmended*
                                                                                                          0- Amended*

I                                                                               I           *list below which sections have been changed
                                                                                                                                                  I
                                                                                        11 U.S.C. SECTION 341(a) CREDITORS' MEETING:
                                                                                        Date:      11/7/2018
                                                                                        Time:      10:OO am
                                                                                                   1415 State Street, Crtrm 148
                                                                                                   Santa Barbara, CA 93101


                                                                                        PLAN CONFIRMATION HEARING: [LBR 3015-l(d)]
                                                                                        Date:   12120118
                                                                                        Time:   10:OO am
                                                                                                   1415 State Street, Crtrm 201, Santa Barbara,
                                                                                        Address:   CA 931 01


           "Bankruptcy Code" and "II U.S.C." refer to the United States Bankruptcy Code, Title I I of the United States Code.
     "FRBP" refers to the Federal Rules of Bankruptcy Procedure. "LBR" and "LBRs" refer to the Local Bankruptcy Rule(s) of this court.

Part 1: PRELIMINARY INFORMATION

TO DEBTOR (THE TERM "DEBTOR" INCLUDES AND REFERS TO BOTH SPOUSES AS DEBTORS IN A JOINT
BANKRUPTCY CASE): This Chapter 13 Plan (Plan) sets out options that may be appropriate in some cases, but the
presence of an option in this Plan does not indicate that the option is appropriate, or permissible, in your situation. A Plan
          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 1                                 F3015-1 .O1.CHAPTER13.PLAN
            Case 9:18-bk-11563-MB                  Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                    Desc
                                                    Main Document    Page 2 of 19

 that does not comply with local rules and judicial rulings may not be confirmable. You should read this Plan carefully and
 discuss it with your attorney if you have one. If you do not have an attorney, you may wish to consult one.

 TO ALL CREDITORS: This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be
 reduced, modified, or eliminated. You should read this Plan carefully and discuss it with your attorney if you have one. If
 you do not have an attorney, you may wish to consult one.

 If you oppose this Plan's treatment of your claim or any provision of this Plan, you or your attorney must file a written
 objection to confirmation of the Plan at least 14 days before the date set for the hearing on confirmation, unless otherwise
 ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
 confirmation is filed. See FRBP 3015. In addition, you must file a timely proof of claim in order to be paid under any plan.
 See LBR 3015-1 and FRBP 3002(a).

 Defaults will be cured using the interest rate set forth below in the Plan

The following matters may be of particular importance to you:

Debtor must check one box o n each line to state whether o r n o t this Plan includes each o f the following items. If
an item is checked as "Not IncludedJJJif both boxes are checked, o r neither box is checked, the item will be
ineffective if
             set out later as a provision in this Plan.

       1.1 Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3.A.
           andlor Section IV (11 U.S.C. 9 506(a) and (d)):
              lncluded (XI Not included

       1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section
           IV ( I IU.S.C. 9 522(f)):
               lncluded (XI Not included

       1.3 Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
           pursuant to 11 U.S.C. §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a
           term of 60 months:
              lncluded (XI Not included

     1.4     Other Nonstandard Plan provisions, set out in Section IV:
             (XI lncluded     Not included

ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM,
EXCEPT AS PROVIDED IN FRBP 3002(a). Debtor, or Attorney for Debtor (if any), are solely responsible to object to a
creditor's claim if Debtor deems it necessary. A Debtor whose Plan is confirmed may be eligible thereafter to receive a
discharge of debts to the extent specified in 11 U.S.C. ?j1328.

Part 2: PLAN TERMS

Debtor proposes the following Plan terms and makes the following declarations:

Section I. PLAN PAYMENT AND LENGTH OF PLAN

     A. Monthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed. If the payment due
        date falls on the 2gth, 30th, or 3 l S tday of the month, payment is due on the lSt
                                                                                         day of the following month (LBR
        3015-1 (k)(l)(A)).

           Payments by Debtor of:
           $ 69.22                     per month for months 1                         through     2              totaling $    138.44
           $ 16.67                     per month for months 3                         through     9              totaling $    116.69          -

           $ 37,713.15                 per month for months 10                        through     10             totaling $    37,713.15
           $ 16.67                     per month for months 11                        through     36             totaling $    433.42
           For a total plan length of 3s months totaling $38,401.70.

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 2                                 F3015-1.O1.CHAPTER13.PLAN
           Case 9:18-bk-11563-MB                   Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                    Desc
                                                    Main Document    Page 3 of 19

      B. Nonpriority unsecured claims.

           1. After Class 1 through Class 4 creditors are paid, allowed nonpriority unsecured claims that are not separately
              classified (Class 5) will be paid pro rata. If more than one option is checked below, the option providing the
              largest payment will be effective. Check all that apply.

                a.      "Pot" plan: The sum of $10.185.72

                b.      "Percentage" plan:       100% of the total amount of these claims, for an estimated payment of $10,185.72.
                c. [XI "Residual" plan: The remaining funds after disbursements have been made to all other creditors
                       provided for in this Plan, estimated to pay $10,185.72 equivalent to 100% of these claims.

           2.   Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority
                unsecured claims will be made in at least the following amounts: (a) the sum of                    $m,
                                                                                                        representing the value
                of non-exempt assets that would have to be paid to nonpriority unsecured creditors if the bankruptcy estate of
                Debtor were liquidated under Chapter 7 (1 1 U.S.C. § 1325(a)(3)) and (b) if Debtor has above-median income
                and otherwise subject to 11 U.S.C. § 1325(b), the sum of $ 0.00 , representing all disposable income
                payable for 60 months.

     C. Regular Plan payments to the Chapter 13 Trustee will be made from future income in the following manner:
        Check all that apply.
            Debtor will make Plan payments pursuant to a payroll deduction order.
        [XI Debtor will make Plan payments directly to the Chapter 13 Trustee.
        [XI Other (specify method of payment):Payment from sale of property.

     D. Income tax refunds. Debtor will provide the Chapter 13 Trustee with a copy of each income tax return filed during
        the Plan term within 14 days of filing the return and, unless the Plan provides 100% payment to nonpriority
        unsecured creditors (Class 5), will turn over to the Chapter 13 Trustee all income tax refunds in excess of $500
        received during the Plan term.

     E. In the event that secured creditor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.l(c), the
        Chapter 13 Trustee is authorized, but not required, to commence paying those charges 90 days after that notice
        is filed, unless within that time the Debtor contests those charges by filing a motion to determine payment under
        FRBP 3002.l(e) or agrees to pay those charges by filing a motion to modify this Plan.

     F. Debtor must make preconfirrnation adequate protection payments for any creditor that holds an allowed claim
        secured by personal property where such security interest is attributable to the purchase of such property and
        preconfirmation payments on leases of personal property whose allowed claim is impaired by the terms proposed
        in this Plan. Debtor must make preconfirrnation adequate protection payments and preconfirrnation lease
        payments to the Chapter 13 Trustee for the following creditor(s) in the following amounts:

         CreditorJLessor Name                  Collateral Description            '     Last 4 Digits of Account f                   Amount
 -NONE-

          Each adequate protection payment or preconfirrnation lease payment will accrue beginning the 30th day from the
          date of filing of the case. The Chapter 13 Trustee must deduct the foregoing adequate protection payment(s)
          and/or preconfirrnation lease payment from Debtor's Plan Payment and disburse the adequate protection
          payment or preconfirrnation lease payment to the secured creditor(s) at the next available disbursement or as
          soon as practicable after the payment is received and posted to the Chapter 13 Trustee's account. The Chapter
          13 Trustee will collect his or her statutory fee on all receipts made for preconfirmation adequate protection
          payments or preconfirrnation lease payments.

     G. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the
        ordinary course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies.

     H. The Chapter 13 Trustee is authorized to disburse funds after the date the Plan confirmation is announced in open

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 3                                 F3015-1.O1.CHAPTER1 3.PLAN
           Case 9:18-bk-11563-MB                   Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                    Desc
                                                    Main Document    Page 4 of 19



      I.   Debtor must file timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the
           appropriate taxing authorities.

      J.   Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable
           after the date of the filing of the bankruptcy petition.

      K. If the Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that
         creditor on that lien unt~lthe Plan confirmation order is entered

 Section II. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:

     Except as otherwise provided in this Plan or by court order, the Chapter 13 Trustee must disburse all available funds
     for the payment of claims as follows:

     A. ORDER OF PAYMENT OF CLAIMS:

           The order of the payments will be:

           1st    If there are Domestic Support Obligations, the order of priority will be:

                       (a) Domestic Support Obligations and the chapter 13 trustee's fee not exceeding the amount accrued
                          on Plan Payments made to date;

                       (b) Administrative expenses until paid in full;

                  If there are   domestic Support Obligations, the order of priority will be:
                       (a) The chapter 13 trustee's fee not exceeding the amount accrued on Plan Payments made to date;

                       (b) Administrative expenses (Class I(a)) until paid in full.

           2nd Subject to the 1st paragraph, pro rata to all secured claims and all priority unsecured claims except as
               otherwise provided in this Plan.

           3rd   Non-priority unsecured creditors will be paid pro rata except as otherwise provided in this Plan. No payment
                 will be made on nonprioritv unsecured claims until all the above administrative, secured and priority claims
                 have been paid in full unless otherwise provided in this Plan.

     B. CLASSIFICATION AND TREATMENT OF CLAIMS:




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2017                                             Page 4                                 F3015-1.O1 .CHAPTER13.PLAN
           Case 9:18-bk-11563-MB                    Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                   Desc
                                                     Main Document    Page 5 of 19




                      ALLOWED UNSECURED CLAIMS ENTITLED TO PRIORITY UNDER 11 U.S.C. §507
                         Class 1 claims will be paid pro rata in the order set forth in Section 1I.A. above.

 Unless otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any
 allowed administrative expense, controls over any contrary amount listed below.




l(1)     Chapter 13 Trustee's Fee - estimated at 11% of all payments to be made to all classes through this Plan.                                          1

 (3)     Chapter 7 Trustee's Fees




l(1)     Internal Revenue Service               I             $15,250.51   1           0%             I
 (2)     Franchise Tax Board                                   $4,775.03                                                                   $4,775.03
                                                                                       0%
(3)      Domestic Support Obligation            1                          I                          1                                                1
                   ) Other                                                                            I




                CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR'S PRINCIPAL RESIDENCE
                   ON WHICH OBLIGATION MATURES AFTER THE FINAL PLAN PAYMENT IS DUE
 Check one.

       [XI None. If "None" is checked, the rest of this form for Class 2 need not be completed.

         Debtor will maintain and make the current contractual installment payments on the secured claims listed below,
       with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
       payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will
       cure the prepetition arrearages, if any, on a listed claim through disbursements by the Chapter 13 Trustee, with

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2017                                             Page 5                                 F3015-1 .O1.CHAPTER13,PLAN
           Case 9:18-bk-11563-MB                   Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                   Desc
                                                    Main Document    Page 6 of 19


I       interest. if any, at the rate stated.

        Unless otherwise ordered by the court, the arrearage amount stated on a proof of claim controls over any contrary
        amount listed below.
                                                                                                                                               ~

                                                                                                                                 Trustee
                                                                                                                                  Debtor




                     CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID
                                   IN FULL DURING THE TERM OF THIS PLAN.

I Check one.                                                                                                                                   I
     [XI None. If "None"is checked, fhe resf of this form for Class 3A need nof be completed.

        Debtor proposes:

                                         -
      (1) Bifurcation of Claims Dollar amountsllien avoidance. Except as provided below regarding bifurcation of
         claims into a secured part and an unsecured part, and unless otherwise ordered by the court, the claim amounts
         listed on a proof of claim control this Plan over any contrary amounts listed below.

          (a) Bifurcated claims - secured parts: Debtor proposes that, for the purposes of distributions under this Plan, the
             dollar amount of secured claims in this Class 3A should be as set forth in the column headed "Secured Claim
             Amount." For that dollar amount to be binding on the affected parties, either

             (i) Debtor must obtain a court order granting a motion fixing the dollar amount of the secured claim and/or
                 avoiding the lien, or

             (ii) Debtor must complete and comply with Part 2 Section IV.C., so that the Plan itself serves as such a motion;
                  the "Included" boxes must be checked in Part 1 Paragraph 1.4 (indicating a nonstandard provision in
                  Section 1V.C.) and Part 1 Paragraphs 1.1 and/or 1.2 (indicating that this Plan includes valuation and lien
                  avoidance, and/or avoidance of a judicial lien or nonpossessory, nonpurchase-money lien in Section 1V.C.);
                  and this Plan must be confirmed - if any one of those conditions is not satisfied, then the claim will not be
                  bifurcated into a secured part and an unsecured part pursuant to this sub-paragraph.

         (b) Bifurcated claims - unsecured parts: Any allowed claim that exceeds the amount of the secured claim will be
            treated as a nonpriority unsecured claim in Class 5 below.

      (2) Taxeslinsurance. Debtor must pay all required ongoing property taxes and homeowner's insurance for real
         property paid in full in this class.




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 6                                 F3015-1 .O1.CHAPTER1 3.PLAN
              Case 9:18-bk-11563-MB                Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                   Desc
                                                    Main Document    Page 7 of 19




                                        SECURED CLAIMS EXCLUDED FROM I 1 U.S.C. $506

I   Check one.
                                                                                                                                               I
I         None. If "None" is checked, the rest of this form for Class 3 8 need not be completed.
                                                                                                                                               I
         The claims listed below were either:

    1. lncurred within 910 days before the petition date and secured by a purchase money security interest in a motor
      vehicle      acquired for the personal use of Debtor, or

    2. lncurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
     value.

I These claims will be paid in full under this Plan with interest at the rate stated below. Unless otherwise ordered by the I




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 7                                 F3015-1 .01.CHAPTER13.PLAN
           Case 9:18-bk-11563-MB                   Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                    Desc
                                                    Main Document    Page 8 of 19




                         OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE AFTER
                                THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE
    Check one.

I        None. 6 "None" is checked, the rest of this form for Class 4 need not be completed.
                                                                                                                                               I
    [XI Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
      claims listed below, with any changes required by the applicable contract and noticed in conformity with any
      applicable rules. These payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as
      specified below. Debtor will cure and pay the prepetition arrearages, if any, on a claim listed below through
      disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the
      court, the dollar amount of arrearage stated on a proof of claim controls over any contrary amount listed below.




                                            SEPARATE CLASSIFICATION:
Check all that apply if Debtor proposes any separate classification of nonpriority unsecured claims.
   [XI None. If "None" is checked, the rest of this form for Class 5 need not be completed.




      Maintenance of payments. Debtor will maintain and make the contractual installment payments on the unsecured
 claims listed below on which the last payment is due after the final Plan payment. The contractual installment payments
 will be disbursed by Debtor.

                                                       LAST 4
                                                                                               ESTIMATED
                                                     DIGITS OF           INTEREST                                       ESTIMATED TOTAL
           NAME OF CREDITOR                                                                     MONTHLY
                                                     ACCOUNT               RATE                                            PAYMENTS
                                                                                                PAYMENT
                                                      NUMBER

r


          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 8                                 F3015-1.O1 .CHAPTER1 3.PLAN
           Case 9:18-bk-11563-MB                   Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                   Desc
                                                    Main Document    Page 9 of 19




      payments and curi any default in payments on the unsecured claims listed below on which the last payment is due
      after the final Plan payment. The claim for the arrearage amount will be paid in full as specified below and disbursed
      bv the Chapter 13 Trustee.
                                        LAST 4                                               - a  I - .
         NAME OF CREDITOR                                     A                       RATE            MONTHLY              ESTIMATED TOTAL 9
                                             ACCOUNT
                                             DIGITS OF        ARREARAGE
                                             NUMBER                                                                           PAYMENTS
                                                                                                      PAYMENT
                                                                                                                                               I




                                                      SURRENDER OF COLLATERAL

   Check one.

   [XI None. If "None" is checked, fhe resf of fhis form for Class 6 need nof be complefed.

        Debtor elects to surrender to each creditor listed below the collateral that secures the creditor's claim. Debtor
      requests that upon confirmation of the Plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only
      and that the stay under 11 U.S.C. §I301 be terminated in all respects. Any allowed unsecured claim resulting from
      the disposition of the collateral will be treated in Class 5 above.


       Creditor Name:                                                   Description:




                                       EXECUTORY CONTRACTS AND UNEXPIRED LEASES
   Check one.

   [XI None. If "None" is checked, fhe resf of fhis form for Class 7 need nof be complefed.
                                                                                                                                               I
          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2017                                             Page 9                                 F3015-1 .O1.CHAPTER1 3.PLAN
           Case 9:18-bk-11563-MB                   Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                    Desc
                                                   Main Document    Page 10 of 19

         The executory contracts and unexpired leases listed below are treated as specified (identify the contract or lease at
       issue and the other parfy(ies) to the contract or lease):


I      Creditor Name:

       Description:
                                   Rejected                                         Assumed; cure amount (if any): $

       Creditor Name:

       Description:
                                   Rejected                                         Assumed; cure amount (if any): $

      Payments to be cured within          months of filing of the bankruptcy petition. All cure payments will be
      made through the Chapter 13 Trustee.

I     See attachment for additional claims in Class 7.


Section Ill. PLAN SUMMARY




                   HAPTER 13 TRUSTEE'S FEE




Section IV. NON-STANDARD PLAN PROVISIONS

         None. If "None" is checked, the rest of Section IV need not be completed.

     Pursuant to FRBP 3015(c), Debtor must set forth all nonstandard Plan provisions in this Plan in this separate
     Section IV of this Plan and must check off the "Included" box or boxes in Paragraphs 1.1, 1.2, 1.3 andlor 1.4
     of Part 1 of this Plan. Any nonstandard Plan provision that does not comply with these requirements is
     ineffective. A nonstandard Plan provision means any Plan provision not otherwise included in this mandatory
     Chapter 13 Plan form, or any Plan provision deviating from this form.

     The nonstandard Plan provisions seeking modification of liens and security interests address only those
     liens and security interests known to Debtor, and known to be subject to avoidance, and all rights are
     reserved as to any matters not currently known to Debtor.


          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 10                                F3015-1.O1.CHAPTERlS.PLAN
           Case 9:18-bk-11563-MB                   Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                    Desc
                                                   Main Document    Page 11 of 19

         [7 A. Debtor's Intent to File Separate Motion to Value Property Subiect to Creditor's Lien or Avoid Creditor's Lien
         111 U.S.C. 5 506(a) and (d)]. Debtor will file motion(s) to value real or personal property of the bankruptcy estate
         and/or to avoid a lien pursuant to 11 U.S.C § 506(a) and (d), as specified in Attachment A.
              B. Debtor's Intent to File Separate Motion to Avoid Creditor's Judicial Lien or Nonpossessorv, Nonpurchase
         Security Interest r l l U.S.C. S 522(f)]. Debtor will file a Motion to avoid a judicial lien or nonpossessory,
         nonpurchase-money security interest, on real or personal property of the bankruptcy estate listed below pursuant
         to II U.S.C § 522(f). If the court enters an order avoiding a lien under II U.S.C. § 522(f), the Chapter 13 Trustee
         will not pay any claim filed based on that lien as a secured claim.

 Name of Creditor LienholderlServicer:

 Description of lien and collateral (e.g., 2ndlien on 123 Main St.):


 Name of Creditor LienholderlServicer:

 Description of lien and collateral (e.g., 2ndlien on 123 Main St.):


 Name of Creditor LienholderlServicer:

 Description of lien and collateral (e.g., 2ndlien on 123 Main St.):



     C. Debtor's Request in this Plan to Modify Creditor's Secured Claim and Lien. Debtor proposes to modify the following
        secured claims and liens in this Plan without a separate motion or adversary proceedirlg - this Plan will serve as
        the motion to value the collateral and/or avoid the liens as proposed below. To use this option, Debtor must
        serve this Plan, LBR Form F 3015-1.02.NOTICE.341.LIEN.MOD.PLAN.CONFRM and all related exhibits as
        instructed in that form.

                          DEBTOR'S REQUEST TO MODIFY CREDITOR'S SECURED CLAIM AND LIEN
                                                                                                                                               I
       TO CREDITOR LlENHOLDERlSERVlCER
                                                                                                                                               I
                     Real property collateral (street address and/or legal description or document recording number,
                     includirlg county of recording:

                     (attach page with legal description of property or document recording number as appropriate).

                     Other collateral (add description such as judgment date, date and place of lien recording, book and
                     page number):


                     11 U.S.C. § 522(f) - Debtor seeks avoidance of your lien(s) on the above described collateral effective
                     immediately upon issuance of the order confirming this Plan.

           17       11 U.S.C. § 506(a) and (d) - Debtor seeks avoidance of your lien(s) on the above described collateral
                    that will be effective upon the earliest to occur of either payment of the underlying debt determined
                    under nonbankruptcy law or one of the following:



                    ( I ) discharge under II U.S.C. § 1328, or

                    (2) if the value of the "amount of remaining secured claim" listed below is "$-0-" then upon completion of

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2017                                             Page 11                                F3015-1 .O1.CHAPTER13.PLAN
            Case 9:18-bk-11563-MB                           Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                               Desc
                                                            Main Document    Page 12 of 19

I                           all Plan payments.

      Value of collateral: ...........................................................................................................................$
                                                                                                                                                                     I
      Liens reducing equity (to which subject lien can attach): $                                             + $ -+ $ -= .. ($                                  1
      Exemption (only applicable for lien avoidance under 11 U.S.C. § 522(f): ............ .                              .  ....................                )
           ($

      Wherefore, Debtor requests that this court issue an order granting the foregoing property valuation
      andlor lien avoidance of the above-listed creditor on the above-described collateral in the form
      Attachment B, C andlor D to this Plan, as applicable. (Debtor must use and attach a separate Attachment
      6,C and/or D which are also mandatory court forms for modification o f each secured claim and lien.)

      Amount of remaining secured claim (negative results should be listed as $-0): .............................
         %

      Note: See other parts of this Plan for the proposed treatment of any remaining secured claim (generally Class 3)


      D. Other Non-Standard Plan Provisions: (use attachment, if necessary):

V. REVESTING OF PROPERTY

          Property of the bankruptcy estate will not revest in Debtor until a discharge is granted or the case is dismissed or
          closed without discharge. Revesting will be subject to all liens and encumbrances in existence when the case was
          filed, except those liens avoided by court order or extinguished by operation of law. In the event the case is
          converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in
          accordance with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will not have any further
          authority or fiduciary duty regarding use, sale, or refinance of property of the estate except to respond to any
          motion for proposed use, sale, or refinance as required by the LBRs. Prior to any discharge or dismissal, Debtor
          must seek approval of the court to purchase, sell, or refinance real property.

By filing this document, the Attorney for Debtor, or Debtor if not represented by an attorney, also certify(ies) that
the wording and order of the provisions in this Plan are identical to those                 the Central District of
California Chapter 13 Plan other than any nonstandard Plan provisions includ
                                                                       ,'    /


 Date:      December 13,2018




                                                                                               Lalaine Pillado Holland
                                                                                               Debtor 1


                                                                                               Debtor 2




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 12                                F3015-1.O1.CHAPTER13.PLAN
            Case 9:18-bk-11563-MB                   Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                   Desc
                                                    Main Document    Page 13 of 19

                        ATTACHMENT A TO CHAPTER 13 PLANICONFIRMATION ORDER
                         (11 U.S.C. §§ 506: VALUATlONlLlEN AVOIDANCE BY SEPARATE MOTION(S))

 (XI None. I f "None" is checked, the rest of this Attachment A need non be completed.


  1.   Creditor LienholderlServicer:
          Subject Lien (e.g., 2ndLien on 123 Main
          St.):


 2.    Creditor LienholderlServicer:
          Subject Lien (e.g., 3rd Lien on 123 Main St.):


 3.    Creditor LienholderlServicer:
          Subject Lien (e.g., 4th Lien on 123 Main St.):


 4.    Creditor LienholderlServicer:
          Subject Lien (e.g., 2ndLien on 123 Main
          St.):


 5.    Creditor LienholderlServicer:
          Subject Lien (e.g., 3rdLien on 123 Main St.):


 6.    Creditor LienholderlServicer:
          Subject Lien (e.g., 4th Lien on 123 Main St.):


 7. Creditor LienholderlServicer:
       Subject Lien (e.g., 2ndLien on 123 Main
       St.):


 8.    Creditor LienholderlServicer:
          Subject Lien (e.g., 3rd Lien on 123 Main St.):


 9. Creditor LienholderlServicer:
       Subject Lien (e.g., 4th Lien on 123 Main St.):


(Attach additional pages for more liens/provisions.)

CERTIFICATION: I have prepared this attachment (including any additional pages) for use by the Chapter 13 Trustee. I
certify under penalty of perjury under the laws of the United States of America that the information provided in this
attachment is accurate to the best of my knowledge after reasonable inquiry, and I acknowledge that the Chapter 13
Trustee has no duty to verify the accuracy of that information.

 Executed on (date)         December 14,201 8

  Print name: Vaughn C. Taus 120436
 [XI Attorney for Debtor or     Debtor appearing without attorney

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 13                                F3015-1.O1 .CHAPTER13.PLAN
           Case 9:18-bk-11563-MB                   Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                                   Desc
                                                   Main Document    Page 14 of 19




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 201 7                                            Page 14                                F3015-1.O1.CHAPTER13.PLAN
 Case 9:18-bk-11563-MB       Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41            Desc
                             Main Document    Page 15 of 19


                                        Attachment
                                      Lalaine Holland
                                      9:18-bk-11563
                                      Chapter 13 plan


Debtor, Lalaine Holland and her spouse John Holland own their home located at 1683
Kleck Road, Paso Robles, CA 93446 (the "Property.") Debtor fell behind in the
mortgage, faced foreclosure and filed an initial chapter 13 case. Debtor was not able to
work enough hours to pay the $2,300 mortgage in addition to the $1,196 chapter 13
plan payment and the first bankruptcy was dismissed.

I n this chapter 13 debtor and her husband will hire a realtor to market and sell their
home. Debtor believes that the market is poor during the winter and expects to have
the house in condition to put on the market shortly after January 1, 2019. At this time,
debtor believes the sale price of the home will be approximately $625,000 and the debt
secured against the home, as of April 27, 2018, is $437,286.95. Based on these figures,
the equity cushion of the holder of the debt is approximately 43%.

Debtor claims a homestead exemption of $100,000 and anticipates that there will be
approxiniately $37,000 to adrr~ir~ister
                                      through the chapter 13 plan after payment of costs
of sale, secured debt and the honiestead exemption. Debtor anticipates that the funds
administered in the chapter 13 case will pay debtor's attorney, all priority unsecured debt,
the chapter 13 trustee and 10O0/o of general unsecured debt.

Debtor will not make mortgage payments during the term of the chapter 13 plan.
Debtor has made two chapter 13 plan payments of $69.22 and will make 33 chapter 13
plan paynients of $16.67 per month for the next seven months of the plan. I n month
tell of the plan debtor anticipates contributing the net proceeds from sale of the home.
The chapter 13 plan provides that debtor will continue to niake monthly payments of
$16.67 for the final 26 montlis of the chapter 13 plan.

Debtor will re-invest the proceeds from the sale of the home into a replacement
homestead for herself and her family, with in six months of the corr~pletionof the sale.
           Case 9:18-bk-11563-MB           Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41                            Desc
                                           Main Document    Page 16 of 19
 Lalaine Holland
                                                                                          Case Number: 9:18-bk-11563-DS
                                                                          Plaintiff(s).




                                  PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address in:

 1042 Pacific Street Suite D
 San Luis Obispo, CA 93401

 A true and correct copy of the foregoing document described FIRST AMENDED CHAPTER 13 PLAN will be served or
 was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
 indicated below:


I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF") - Pursuant to controlling General
Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing document will be served by the court via NEF and hyperlink
to the document. On December 14, 2018 , I checked the CMIECF docket for this bankruptcy case or adversary
proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission
at the email address(es) indicated below:

        Elizabeth (ND) F Rojas                cacb~ecf~nd@chl3wla.com
        United States Trustee (ND)            ustpregionl6.nd.ecf@usdoj.gov

                                                                               Service information continued on attached page

II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served):
On December 14, 2018 1 served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,
first class, postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes
a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                              Service information continued on attached page
Honorable Deborah J. Saltzman
United States Bankruptcy Court
1415 State Street - Courtroom 202
Santa Barbara, CA 93101


Ill. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAlL (indicate method for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on          I served the following person(s) and/or
entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge will be
completed no later than 24 hours after the document is filed.

                                                                              Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




 Decerrlber14,2018             RyanS.Livigni
 Date                           Type Name



                                                    This form is mandatory.
January 2009                                                                                                     F 9013-3.1
Case 9:18-bk-11563-MB   Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41   Desc
                        Main Document    Page 17 of 19


A Astra Recovery Services, Inc
8918 W 21 Street N, Suite 200,
PMB 303
Wichita, KS 67205-1880

Action Professionals
PO Box 2600
Paso Robles, CA 93447-2600

Advance America Cash Advance
538 Spring Street
Paso Robles, CA 93446

ARS National Services Inc.
PO Box 469046
Escondido, CA 92046-9046

ARS National Services, Inc.
PO Box 469046
Escondido, CA 92046-9046

Ashley Funding Services
Resurgent Capital Services
PO box 10587
Greenville, SC 29603-0587

AT&T Mobility
One AT&T Way, Room 3A104
Bedminster, NJ 07921

Capital One Bank
PO Box 71083
Charlotte, NC 28272-1083

Central Coast Emergency Physicians
PO Box 96365
Oklahoma City, OK 73143-6365

Central Coast Oral & Maxillofacial
1428 Oak Street
Paso Robles, CA 93446

Central Coast Radiology Medical Grp
Po Box 218
Templeton, CA 93465-0218

Central Financial Control
PO Box 66044
Anaheim, CA 92816-6044

Coastal Recovery Solutions
1666 Ramona Avenue
Grover Beach, CA 93483-0480
Case 9:18-bk-11563-MB   Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41   Desc
                        Main Document    Page 18 of 19

Credit Collection Services
PO Box 96
Norwood, MA 02062-0096

Discover Bank
PO box 3025
New Albany, OH 43054-3025

Edward P Jardini MD
1320 Las Tablas Road, Suite F
Templeton, CA 93465-9711

E RC
PO Box 23870
Jacksonville, FL 32241-3870

FMA Alliance, Ltd
PO Box 65
Houston, TX 77001

Franchise Tax Board
PO Box 2952
Sacramento, CA 95812-2952

Global Credit & Collection Corp.
PO Box 2127
Schiller Park, IL 60176-1956

Global Credit & Collection Corp.
5440 N Cumberland Ave, Suite 300
Chicago, IL 60656

Imperial Resolutions
2016 N. Riverside Ave, Suite C-251
Rialto, CA 92377

Integrity Motors
624 24th Street
Paso Robles, CA 93446

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

John Holland
1683 Kleck Road
Paso Robles, CA 93446

Michael L. Colleran, D.D.S.
1250 Peach Street, Suite E
San Luis Obispo, CA 93401

Midland Credit Management, Inc.
PO Box 1305
Case 9:18-bk-11563-MB    Doc 26 Filed 12/14/18 Entered 12/14/18 16:48:41   Desc
                         Main Document    Page 19 of 19

Roanoke, VA 24031-3105

MRS BPO, LLC.
1930 Olney Ave.
Cherry Hill, NJ 08003

Pacific Diagnostic Laboratories
File 749193
Los Angeles, CA 90074-9193

Portfolio Recovery Associates, LLC
PO Box 41067
Norfolk, VA 23541

R PM
PO Box 1548
Lynnwood, WA 98046-1548

United Recovery Systems
PO Box 722910
Houston, TX 77272-2910

United Recovery Systems, LP
PO Box 722910
Houston, TX 77272-2910

Wells Fargo
PO Box 5058
Portland, OR 97208-5058

Wells Fargo Auto Finance
PO Box 51168
Los Angeles, CA 90057-5468

Wells Fargo Home Mortgage
PO Box 51162
Los Angeles, CA 90051-5462

Zwicker & Associates, P.C.
Attorneys at Law
80 Minuteman Road
Andover, MA 01810-1008
